Hill, J.
1. The grounds of the motion for a new trial which except to the failure of the court to give certain specific instructions to the jury are without merit. The general charge covered the issues in the ease, though in some respects but meagerly; and if more specific instructions were desired upon certain issues, a timely request therefor, should have been made. '
2. The evidence was sufficient to authorize the verdict, and the court -did . not err in denying the motion for a new trial.

Judgment affirmed.


All the Justices concur, except Gilbert, J., disqualified.